DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 1-8 in the reply filed on Nov. 9, 2022 is acknowledged.  The traversal is on the ground(s) that the search with respect to all the claims would not constitute an undue burden upon the Office, the restriction requirement being contrary to public policy.  
The Applicant argued the restriction requirement does not meet the criteria of the Groups being directed to distinct or independent inventions because the fabric layer of Group I, the sleeping bag of Group II and the method of manufacturing the fabric layer of Group III are closely related, the Groups encompassing overlapping areas, and thus searching claims 9-20 would not constitute an undue burden on the Examiner.  This is not found persuasive because as specified in the Restriction Requirement, paragraphs 2-4, the Groups are independent and distinct, and searching of all the Groups would constitute an undue burden because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claim 1 recites “an outer layer on which a plurality of first connecting portions are arranged” and “an inner layer on which a plurality of second connecting portions are arranged”, implying that the first and second connecting portions are elements additional to the outer layer and the inner layer.  However, the instant Specification does not disclose connecting portions as being separate from the outer layer and the inner layer, but as areas of the surface of the outer and inner layers that are the first and second connecting portions, and this is how claims 1 and 5 were interpreted for examination purposes.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 10271559 B2) (“Park”), in view of Seok (US 2017/0266919 A1) and Roup (US 2008/0264335 A1).
With respect to claim 1, Park discloses a fabric layer comprising an outer layer having a surface comprising a plurality of arranged first connecting portions, an inner layer having a surface comprising a plurality of arranged second connecting portions, wherein the first connecting portions on the outer layer are bonded by a liquid adhesive to the corresponding second connecting portions on the inner layer to form fabric layer connecting portions so that a chamber is formed by every two adjacent fabric layer connecting portions, the outer layer and the inner layer accommodating a stuffing (abstr., col. 6, lines 20-34, col. 7, lines 3-8, col. 8, lines 19-3, col. 9, lines 20-26, col. 36, lines 32-67, Figs. 3, 4, 16).  Park is silent with respect to the first and second portions being bonded by dotted sol as recited in the claim.  Seok discloses a fabric comprising an outer layer having a surface comprising a plurality of arranged first connecting portions, an inner layer having a surface comprising a plurality of arranged second connecting portions, wherein the first connecting portions on the outer layer are bonded by a dotted adhesive to the corresponding second connecting portions on the inner layer to form fabric layer connecting portions, the fabric used e.g. in sleeping bags (abstr., 0005, 0013-0016, 0115, Fig. 6).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to bond the connecting portions of the inner and outer layers of Park by a dotted adhesive to form fabric connecting portions as it is known in the art of fabrics used for sleeping bags to form such fabric connecting portions.
The references are silent with respect to the dotted adhesive being a dotted sol.  Roup discloses that an adhesive sol is known to be used with woven fabrics to impart a desired stretch to the fabric (0006, 0051, 0063).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the adhesive of Park and Seok of a dotted sol, as it is known in the art of fabrics to apply adhesive sol to impart a desired stretch to a fabric.  
Regarding claim 2, Park, Seok, and Roup teach the fabric layer of claim 1.  Park discloses a liquid adhesive which is a quick-drying glue (col. 9, lines 36-54).  Roup discloses a quick drying glue (0051, 0063).  The claim defines the product by how the product is made, thus, claim 2 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 2; the references teach the structure.
As to claim 3, Park, Seok and Roup teach the fabric layer of claim 1.  Seok discloses the dotted adhesive corresponding to the dotted sol being arranged like dots at intervals along the fabric layer connecting portions (0038, Fig. 5).
With respect to claim 4, Park, Seok and Roup teach the fabric layer of claim 3.  Seok discloses the dotted adhesive corresponding to the dotted sol being arranged in rows long the fabric layer connecting portions (0038, Fig. 5).

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2009/0155543 A1), in view of Seok (US 2017/0266919 A1) and Roup (US 2008/0264335 A1).
With respect to claim 1, Fowler discloses a fabric layer comprising an outer layer having a surface comprising a plurality of arranged first connecting portions, an inner layer having a surface comprising a plurality of arranged second connecting portions, a plurality of baffle liners which are arranged at intervals between the outer layer and the inner layer, each of the baffle liners comprising an upright portion, a first baffle liner connecting portion and a second baffle liner connecting portion which are located at two ends of the upright portion (0008, 0014, 0016, 0018, 0021), wherein the first baffle liner connecting portion of each of the baffle liners is bonded to the corresponding first connecting portion on the outer layer by a liquid adhesive to form a first fabric layer connecting portion (0055, 0056, Fig. 4), and the second baffle liner connecting portion of each of the baffle liners is bonded to the corresponding second connecting portion on the inner layer by a liquid adhesive (0055, 0056, Fig. 4) to form a second fabric layer connecting layer, so that a chamber is formed by every two adjacent baffle liners, the outer layer and the inner layer, to accommodate a stuffing (0009, 0014).
Fowler is silent with respect to the first and second connecting portions being bonded by dotted sol as recited in the claim.  Seok discloses a fabric comprising an outer layer having a surface comprising a plurality of arranged first connecting portions, an inner layer having a surface comprising a plurality of arranged second connecting portions, wherein the first connecting portions on the outer layer are bonded by a dotted liquid adhesive to the corresponding second connecting portions on the inner layer to form fabric layer connecting portions, the fabric used e.g. in sleeping bags (abstr., 0005, 0013-0016, 0115, Fig. 6).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to bond the connecting portions of the inner and outer layers of Fowler by a dotted adhesive to form fabric connecting portions as it is known in the art of fabrics used for sleeping bags to form such fabric connecting portions, Fowler’s fabric also used in sleeping bags (0040).
The references are silent with respect to the dotted adhesive being a dotted sol.  Roup discloses that an adhesive sol is known to be used with woven fabrics to impart a desired stretch to the fabric (0006, 0051, 0063).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the adhesive of Fowler and Seok of a dotted sol, as it is known in the art of fabrics to apply adhesive sol to impart a desired stretch to a fabric.  
Regarding claim 6, Fowler, Seok, and Roup teach the fabric layer of claim 5.  Fowler discloses a liquid adhesive which is a quick-drying glue (0056).  Roup discloses a quick drying glue (0051, 0063).  The claim defines the product by how the product is made, thus, claim 2 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 2; the references teach the structure.
As to claim 7, Fowler, Seok and Roup teach the fabric layer of claim 5.  Seok discloses the dotted adhesive corresponding to the dotted sol being arranged like dots at intervals along the fabric layer connecting portions (0038, Fig. 5).
With respect to claim 8, Fowler, Seok and Roup teach the fabric layer of claim 7.  Seok discloses the dotted adhesive corresponding to the dotted sol being arranged in rows long the fabric layer connecting portions (0038, Fig. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783